Per Curiam.
The arbitration bond, was not given by the defendants as administrators of their father, but in their individual capacity, and an action might have been supported on it against them individually. But neither that bond, nor the award can be evidence against them, in the character of administrators. The bond is a sealed instrument, and consequently no evidence to support an action on the case, and as to the award, it can be no evidence to affect the estate of the intestate, because it was not made in consequence of a submission by the defendants as adminstrators. The plaintiff has mistaken his remedy. He should have brought his action on the bond. But he was at liberty to prosecute his claim against his father’s estate, by an action against the adminstrators, if he thought proper. In that case, however, it was necessary to support his action by other evidence than the bond and award. It is .the opinion of the court, that there was error in receiving the evidence. The judgment is therefore to be reversed and a venire de novo awarded.
Judgment reversed, and a venire facias de novo awarded*